                Case 3:20-cv-05196-TSZ Document 39 Filed 03/26/21 Page 1 of 1




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
        FRANK SHAW,
 7                           Plaintiff,
                                                        C20-5196 TSZ
 8         v.
                                                        ORDER
 9      CITY OF BREMERTON,
10                           Defendant.

11
            The mediator, Judge Paris K. Kallas, ret., having advised the Court that this matter
12
     has been resolved, see Notice (docket no. 37), and it appearing that no issue remains for
13
     the Court’s determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 25th day of March, 2021.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
